Exhibit 10.1

 

 



 

 

 

 

 

 

INVESTMENT AND SUBSCRIPTION AGREEMENT

 

among

 

IMMUNIC AG and

 

its Shareholders

 

Dated as of January 6, 2019

 

 

 

 

 

 

 



 

 



Table of Contents



 



Page



Article 1.   DESCRIPTION OF THE CONCURRENT FINANCING 2 1.1     Immunic
Shareholders’ Meeting 2 1.2     Pre-Closing Capital Increase 3
1.3     Contributions to Immunic’s Capital Reserves 5 1.4     Use of Proceeds. 6
1.5     Further Action. 6 Article 2.   REPRESENTATIONS AND WARRANTIES 7
2.1     Representations or Warranties of Immunic. 7 2.2     Representations and
Warranties of Holders 7 Article 3.   ADDITIONAL AGREEMENTS OF THE PARTIES 8
3.1     New CSA. 8 3.2     Additional Agreements. 9 Article 4.   CONDITION TO
THE OBLIGATIONS OF THE PARTIES 9 4.1     Condition Precedent of the Public
Funds. 9 4.2     Condition Subsequent. 9 4.3     Legal Consequences. 9 Article
5.   MISCELLANEOUS PROVISIONS 10 5.1     Taxes. 10 5.2     Expenses. 11
5.3     Amendment. 11 5.4     Waiver. 11 5.5     Entire Agreement; Counterparts;
Exchanges by Facsimile. 12 5.6     Applicable Law; Jurisdiction. 12
5.7     Assignability. 12 5.8     Own Right to Claim for Vital. 12
5.9     Notices. 12 5.10   Severability. 13 5.11   Other Remedies; Specific
Performance. 13 5.12   Construction. 13

 

 

 i 

 





Table of Contents
(continued)

Page



 

 

Exhibits:

 

EXHIBIT A – FURTHER PARTIES TO THE AGREEMENT

 

EXHIBIT B – CERTAIN DEFINITIONS

 

EXHIBIT C – CURRENT SHAREHOLDING OF THE HOLDERS

 

EXHIBIT D – Draft Exchange Agreement

 

EXHIBIT E – INVESTORS

 

EXHIBIT 1.1(a)(ii) – SUBSCRIBERS AND NUMBER OF NEW SHARES SUBSCRIBED BY THEM

 

EXHIBIT 1.1(a)(iv) – REVISED ARTICLES OF ASSOCIATION

 

EXHIBIT 1.2(h) – SHAREHOLDING AFTER PRE-CLOSING CAPITAL INCREASE

 

EXHIBIT 1.4-1 – EFRE SUPPLEMENT

 

EXHIBIT 1.4-2 – AFR (ACCEPTANCE OF FUNDING REQUIREMENT)

 

EXHIBIT 3.1 – consolidated shareholders’ agreement

 

EXHIBIT 5.9 – CONTACT DETAILS

 



 2 

 

INVESTMENT AND SUBSCRIPTION AGREEMENT

 

THIS INVESTMENT AND SUBSCRIPTION AGREEMENT (this “Agreement”) is made and
entered into as of January 6, 2019, by and among IMMUNIC AG, a stock corporation
formed under the laws of Germany and registered with the commercial register
(Handelsregister) of the local court of Munich (the “Commercial Register”) under
number HRB 223333 (“Immunic” or “Company”), and the parties listed on Exhibit A
hereto as direct and certain indirect shareholders of the Company. Certain
capitalized terms used in this Agreement are defined in Exhibit B.

 

RECITALS

 

A.                The Company’s share capital currently amounts to
EUR 362,997.00, divided into 362,997 shares in registered form as non-par value
shares with a portion of the Company's share capital (anteiliger Betrag am
Grundkapital) of EUR 1.00 each (the “Immunic Shares”). The Immunic Shares are
currently held by the persons listed hereafter (the “Holders”) as stated in the
table set out in Exhibit C:

 

B.                 The Company, the Holders and Vital Therapies, Inc., a
Delaware corporation (“Vital”) intend to effect a transaction whereby the
Holders contribute, transfer, assign and deliver all of the Immunic Shares owned
by the Holders, and all of their rights with respect to such Immunic Shares, to
Vital in exchange for shares of Vital Common Stock, with the result of Immunic
becoming a wholly-owned subsidiary of Vital (the “Transaction”). To conclude the
Transaction, the parties thereto will enter into an exchange agreement (the
“Exchange Agreement”), a current draft of which is attached hereto as Exhibit D.

 

C.                 As a condition to the execution and delivery of the Exchange
Agreement by Vital, the Company requires further financing of at least $30
million (the “Concurrent Financing”).

 

D.                Each of the Holders listed on Exhibit E hereto (the
“Investors”) has, severally and not jointly, committed to take part in the
Concurrent Financing by way of subscription for newly issued common shares
(Stammaktien) in the Company subject to the closing of the Transaction (the
“Closing”) and the further terms and conditions set forth herein.

 

E.                 The Company and each Investor are executing and delivering
this Agreement in reliance upon the exemption from securities registration
afforded by Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated
by the United States Securities and Exchange Commission (the “Commission”) under
the Securities Act.

 

F.                  In 2018, the Company and each of Manfred Groeppel, Andreas
Muehler. Daniel Vitt and Hella Kohlhof (“Founders”) have entered into certain
exit bonus agreements (the “Exit Bonus Agreements”). The Exit Bonus Agreements
have been assigned and transferred by each of the Founders to their respective
investment vehicle (the “Founder Vehicle(s)”; together with Investors the
“Subscribers”) as follows:

 1 

 



Founder Founder Vehicle Manfred Groeppel GI Andreas Muehler Xanomed Daniel Vitt
Listrax Hella Kohlhof Constanze

 

The Parties now intend to issue new Common Shares to the Founder Vehicles in
order to settle the Founder Vehicles’ claims under the Exit Bonus Agreements.

 

G.                In light of the Transaction, the Parties hereto further intend
to enter into a consolidated shareholders’ agreement (the “CSA 2018”) which sets
forth the principles of the legal relationship between all shareholders of
Immunic. The CSA 2018 shall also replace in full any and all prior shareholders’
agreements among all or individual shareholders relating to their participation
in Immunic, including (without being limited to) the shareholders’ agreement
dated August 10, 2016 as amended by the first amendment to the investment and
shareholders’ agreements dated December 21, 2016, the second accession and
amendment agreement dated August 25, 2017 as well as the third accession and
amendment agreement dated December 14, 2018 (together “Existing Agreements”).

 

H.                Following the Concurrent Financing and immediately prior to
closing of the Transaction, the Holders will own all of the Immunic Shares
(consisting of the Immunic Common Shares including the Immunic Pre-Closing
Financing Shares) outstanding in accordance with the Articles of Association
(Satzung) of Immunic (the “Immunic Articles”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Holders hereby
agree as follows

 

AGREEMENT

 

The parties to this Agreement, intending to be legally bound, agree as follows:

 

Article 1.    DESCRIPTION OF THE CONCURRENT FINANCING

 

1.1              Immunic Shareholders’ Meeting

 

(a)               Upon the terms and subject to the conditions set forth in this
Agreement, the Holders undertake to resolve unanimously and with all votes in a
shareholders' meeting to be held in the form of a plenary meeting
(Vollversammlung) with all Holders being present or duly represented
(“Shareholders’ Meeting”) as follows:

 

(i)                 increase of the Company’s registered share capital from
EUR 362,997.00 by EUR 156,920.00 to EUR 519,917.00 in return for cash
contributions by the issuance of 156,920 new shares in the Company in the form
of common shares (Stammaktien) (the “Pre-Closing Financing Shares”), each in
registered form, to be issued as non-par value shares with a portion of the
Company's share capital (anteiliger Betrag am Grundkapital) of EUR 1.00 each
(the “Pre-Closing Capital Increase”).



 2 

 

(ii)              invite only the Subscribers to subscribe for the Pre-Closing
Financing Shares as set out in the column to the right of the respective
Subscriber’s name in the table set forth in Exhibit 1.1(a)(ii) and waive any
statutory or contractual subscription rights conflicting with such admission.

 

(iii)            convert all of Immunic’s outstanding preferred shares series
A-1 and series A-2 (together “Preferred Shares”) into common shares of Immunic
(“Common Shares”); and

 

(iv)             revise the articles of association (Satzung) of the Company as
set forth in Exhibit 1.1(a)(iv) (“Revised Articles of Association”).

 

(b)               All Pre-Closing Financing Shares shall have the right to
participate in profits as from the beginning of the year of their issuance.

 

(c)               The Shareholders’ Meeting shall be held immediately following
the conclusion of the Vital Stockholders Meeting (as defined in the Exchange
Agreement) so long as all of the Vital Stockholder Matters (as defined in the
Exchange Agreement) required to implement the Transaction are approved by the
Vital Stockholders (as defined in the Exchange Agreement) prior to the
conclusion of the Vital Stockholders Meeting. At the Shareholders’ Meeting, the
Holders are obliged to vote in favor of all of the items contemplated by Section
1.1(a) above as well as any other items that may be required or advisable to
implement the Concurrent Financing.

 

1.2              Pre-Closing Capital Increase

 

(a)               Each of the Holders undertakes individually for himself
vis-à-vis each other Holder, to do or cause to be done everything necessary to
implement the resolutions set forth in Section 1.1 above. Thus, the Holders
undertake in particular to co-operate in the Pre-Closing Capital Increase as
described by exercising their voting rights in the Shareholders’ Meeting
accordingly and to waive their right to raise objections to and to challenge the
resolutions of the Shareholders’ Meeting.

 

(b)               Each of the Subscribers undertakes, subject to sec. 4.1,
individually for itself vis-à-vis each other and each of the Holders, to (A)
subscribe and to take over the Pre-Closing Financing Shares as stated in
Sec. 1.1(a)(ii) above immediately after the end of the Shareholders’ Meeting,
and (B) pay to the Company in full a cash contribution equal to the aggregate
amount of the portion of the Company’s share capital in respect of the
Pre-Closing Financing Shares it has subscribed for (“Capital Contribution”). The
Capital Contribution shall be paid within two (2) bank working day in Frankfurt
am Main, Germany after the respective Subscriber has subscribed for its
Pre-Closing Financing Shares to the following special account

 



 3 

 

(c)               for the increase of the share capital of the Company (“Special
Account”) by irrevocable wire transfer of immediately available funds valued as
of the relevant due date and free of any bank and other charges:

 

Account Holder Immunic AG Bank Landesbank Baden-Württemberg BIC   IBAN  
Reference Pre-Closing Capital Increase
[Name of Subscriber]

 

(d)               Payments shall be made exclusively to the Special Account,
which has been opened solely for this purpose and must not have a debit balance
immediately prior to the Capital Contribution being effected, so that the
Company’s Management Board can freely dispose of the amounts paid (cf. §§ 188,
36, 36a, 37 German Stock Corporation Act (AktG)). The Capital Contribution paid
in respect to the Pre-Closing Financing Shares shall not be used for payments
until the Pre-Closing Capital Increase has been properly registered with the
commercial register.

 

(e)               After the subscription and taking over of the Pre-Closing
Financing Shares under Sec. 1.1 above and the receipt of the aggregate amount of
the portion of the Company’s share capital of such Pre-Closing Financing Shares,
the Company shall without undue delay (unverzüglich) apply for registration of
the increase of the share capital under Sec. 1.1 above and its consummation and
the Revised Articles of Association with the commercial register of the Company
and shall take all actions and make all declarations necessary or appropriate
for the increase of the share capital under Sec. 1.1 above and the Revised
Articles of Association to become effective.

 

(f)                The Company is instructed to notify the notary notarizing the
Pre-Closing Capital Increase at least in text form without delay of the payments
received by sending an account statement of the Special Account.

 

(g)               The Holders undertake vis-à-vis each other, as from the
conclusion of this Agreement until the consummation of the increase of the share
capital under Sec. 1 above and the Revised Articles of Association has been
registered with the commercial register of the Company, to treat each other as
if the Subscribers had already acquired the Pre-Closing Financing Shares to be
issued under Sec. 1 above upon subscription, respectively, and the Revised
Articles of Association had already come into force upon the end of the
Shareholders’ Meeting, to the extent legally permissible. Thus, each of the
Holders undertakes individually for himself vis-à-vis each of the Holders, as
from the subscription of the Pre-Closing Financing Shares under Sec. 1 above,
respectively, to put each of the Subscribers internally in such position as they
each would be in, if they had acquired the financial rights (Vermögensrechte)
and, to the extent legally permissible, the administrative rights
(Verwaltungsrechte) under this Agreement (including the New CSA) as well as the
Revised Articles of Association upon subscription, respectively. Should the
commercial register make valid objections to the increases of the share capital
under Sec. 1 or the Revised Articles of Association, the Holders undertake, as
amongst each other, to remove such objections without undue delay by way of
adopting the necessary resolutions in a shareholders’ meeting of the Company to
be held as soon as possible so that the purpose and intention of the provisions
objected to can be achieved to the maximum permissible extent.



 4 

 

(h)               The subscriptions shall only become non-binding (i) if the
condition precedent mentioned in sec. 4.1 has not been fulfilled and (ii) if the
consummation (Durchführung) of the respective capital increase has not been
registered in the commercial register on or before six (6) months after
subscription; such deadline may be extended through mutual agreement among the
Company and the Subscribers which shall be made at least in text form pursuant
to section 126 lit. b. German Civil Code (BGB). Notwithstanding any provision
herein to the contrary, if the Transaction has occurred and the subscriptions
subsequently become non-binding, the Transaction will be unaffected thereby.

 

(i)                 After the conversion to Common Shares and the Pre-Closing
Capital Increase have become effective, the share capital of the Company will be
held by the Holders as set out in Exhibit 1.2(h).

 

1.3              Contributions to Immunic’s Capital Reserves

 

(a)               The Investors undertake individually for themselves vis-à-vis
each of the other Holders, but not vis-à-vis the Company, to render, in addition
to the portion of the Company’s share capital (anteiliger Betrag des
Grundkapitals) of EUR 1.00 each for each Pre-Closing Financing Share subscribed
by them under Sec. 1.1 above, further payments into the capital reserves of the
Company pursuant to Sec. 272 para. 2 no. 4 German Commercial Code (HGB) as
follows:

 

Investor Payments to the Company’s Capital Reserves (in EUR) LSP 6,219,572.00
EGS 1,243,914.00 BKI 248,783.00 WFB 995,132.00 HTGF 1,492,697.00 IBG 995,132.00
Fund+ 7,662,513.00 GLB V 7,662,513.00 Total 26,520,256.00

 

The payments under this lit. (a) shall be made within two (2) bank working day
in Frankfurt am Main, Germany after the Pre-Closing Capital Increase has been
filed for registration with the commercial register, to the Special Account by
irrevocable wire transfer of immediately available funds valued as of the
relevant due date and free of any bank and other charges (reference: Pre-Closing
Capital Increase [Name of Investor]). The respective payments into the capital
reserves by WFB, BKI and IBG shall in each case only become due if the Company
has confirmed to WFB, BKI and IBG in text form that either of LSP, EGS, Fund+ or
GLB V has paid its corresponding capital contribution to the Special Account.



 5 

 

(b)               Each of the Founders and Founder Vehicles hereby assigns and
transfers for the Pre-Closing Financing Shares subscribed by them under Sec. 1.1
above their respective claims under or in connection with the respective Exit
Bonus Agreements as attached hereto as Exhibit 1.3(b) to the capital reserves of
the Company pursuant to Sec. 272 para. 2 no. 4 German Commercial Code (HGB)
subject to the condition precedent (aufschiebende Bedingung) of closing of the
Exchange Agreement. The Company hereby accepts such assignment and transfer. The
Exit Bonus Agreements are thereby fully settled and shall terminate on the date
the assignments and transfers become effective.

 

(c)               Each Subscriber may at any time render any of its
contributions pursuant to this Sec. 1.3 at its sole discretion before it becomes
due.

 

1.4              Use of Proceeds.

 

Immunic shall comply with the obligations required by the European Fund for
Regional Development (Europäischer Fonds für Regionale Entwicklung; “EFRE”) set
out in the supplement agreement in the form as attached hereto as Exhibit 1.4-1.
The funds provided by IBG shall be exclusively used to fund the project
“Development of New RORyt Inhibitors for the Therapy of Auto-Immune Diseases in
Saxony-Anhalt” and “Preclinical examinations on the mechanisms of action of the
assets IMU-838 and IMU 856” (“Funded Project”) as set out in the data
information sheet (“DIS”) taking IBG’s investment principles, which are attached
hereto together with the form “Acceptance of Funding Requirement” of the Company
as Exhibit 1.4-2 (“AFR”), into consideration. In case the Funded Project cannot
be realized at all or in an economically reasonable way, IBG and Immunic shall
use their reasonable best efforts to define another project to be realized in
Saxony-Anhalt. Such change of project will be subject to the prior consent from
IBG’s respective bodies. Solely for the purpose of carrying out the Funded
Project (as amended, as the case may be), Immunic shall maintain until
completion of the Funded Project (i.e. – for the avoidance of doubt – until
documented evidence of the application of IBG’s funds (vollständiger
Mittelverwendungsnachweis) has been issued) Immunic GmbH as wholly owned
subsidiary domiciled in Halle (Saale). Furthermore, Immunic represents and
warrants that the requirements for the granting of funds in accordance with the
investment principles for open pari passu investments and conversion measures in
line with market standards (no subsidy; keine Beihilfe) have been fulfilled.
Exhibit 1.4-1 and Exhibit 1.4-2 are an integral part of this Agreement and
therefore, are applicable, mandatory and binding upon the Company.

 

1.5              Further Action.

 

If, at any time, any further action is determined by either of the Parties to be
necessary or desirable to carry out the purposes of this Agreement, then all of
the Parties shall use their commercially reasonable efforts to take such action.

 6 

 



Article 2.    REPRESENTATIONS AND WARRANTIES

 

2.1              Representations or Warranties of Immunic.

 

Immunic represents and warrants to IBG that on the date of signing of this
Agreement (i) the information provided in Exhibit 1.4.-2 are true and correct
and (ii) the requirements for the granting of funds in accordance with the
investment principles for pari passu investments and conversion measures in line
with market standards (no subsidy; keine Beihilfen) have been fulfilled. Each of
the Parties hereby acknowledges and agrees that Immunic makes no further express
or implied representation or warranty with respect to Immunic or with respect to
any other information provided to any of the Subscribers in connection with the
Pre-Closing Capital Increase and this Agreement.

 

2.2              Representations and Warranties of Holders

 

(a)               Organization and Authority of Holders.

 

(i)                 If a Holder is not an individual, such Holder is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation.

 

(ii)              Each Holder has the requisite power and authority (and, in the
case of each Holder who is a natural person, capacity) to execute, deliver and
perform such Holder’s obligations under this Agreement. This Agreement has been
duly authorized, executed and delivered by such Holder and represents (assuming
the valid authorization, execution and delivery of this Agreement by each other
party hereto) the legal, valid and binding obligation of such Holder,
enforceable against such Holder in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
of general application relating to or affecting creditors’ rights and subject to
general equity principles.

 

(b)               Holder Conflicts.

 

Neither the execution and delivery by such Holder of this Agreement or the
consummation by such Holder of any of the transactions contemplated hereby, nor
compliance by such Holder with this Agreement, or fulfillment of, the terms,
conditions and provisions hereof, will:

 

(i)                 result in a violation or breach of the terms, conditions or
provisions of, conflict with or constitute a default under any provision of, an
event of default or an event that, after notice or lapse of time or both, would
result in the creation of rights of acceleration, termination or cancellation or
a loss of rights under (i) the organizational documents of such Holder (as and
if applicable), (ii) any material Contract to which such Holder is a party or
any of its properties is subject or by which such Holder is bound, (iii) any
order, judgment, injunction, award, decree, ruling or writ of any Governmental
Body to which such Holder is a party or by which it is bound or (iv) any Legal
Requirement affecting such Holder; or

 

(ii)              require the approval, consent, authorization or act of, the
notice to or the making by such Holder of any declaration, filing or
registration with, any Governmental Body.



 7 

 

(c)               No Holder Violation or Litigation.

 

(i)                 there are no Legal Proceedings pending or, to the knowledge
of such Holder, threatened against such Holder which are reasonably expected to
impair the ability of such Holder to perform its obligations under this
Agreement to which it is a party or prevent the consummation of any of the
transactions contemplated hereby or thereby;

 

(ii)              there are no Legal Proceedings pending or, to the knowledge of
such Holder, threatened that question the legality of the transactions
contemplated by this Agreement; and

 

(iii)            such Holder is not subject to any outstanding order, judgment,
injunction, award, decree, ruling or writ of any Governmental Body that
prohibits or otherwise restricts the ability of such Holder to consummate fully
the transactions contemplated by this Agreement.

 

(d)               Subscription Entirely for Own Account.

 

Save for the Transaction and in particular as set forth in the Exchange
Agreement, this Agreement is made with such Holder in reliance upon such
Holder’s representation to Immunic, which by such Holder’s execution of this
Agreement, such Holder hereby confirms, that the shares of Common Shares to be
subscribed by such Holder hereunder will be acquired for investment for such
Holder’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that such Holder has no present
intention of selling, granting any participation in, or otherwise distributing
the same. By executing this Agreement, such Holder further represents that such
Holder does not presently have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participations to such
Person or to any third Person, with respect to any of the shares of Common
Shares to be subscribed by such Holder hereunder, other than set forth and
provided for in the Transaction and the Exchange Agreement. Such Holder has not
been formed for the specific purpose of acquiring the shares of Common Shares to
be acquired by such Holder hereunder.

 

(e)               No Other Representations or Warranties.

 

Immunic hereby acknowledges and agrees that, except for the representations and
warranties contained in this Agreement, neither Immunic, any Holder, nor any
other person on behalf of Immunic makes any express or implied representation or
warranty with respect to Immunic or with respect to any other information
provided in connection with the Contemplated Transactions.

 

Article 3.    ADDITIONAL AGREEMENTS OF THE PARTIES

 

3.1              New CSA.

 

The Parties shall conclude the consolidated shareholders’ agreement as set forth
in Exhibit 3.1.



 8 

 

3.2              Additional Agreements.

 

The Parties shall (a) use commercially reasonable efforts to cause to be taken
all actions necessary to consummate the Contemplated Transactions and (b)
reasonably cooperate with the other Parties and provide the other Parties with
such assistance as may be reasonably requested for the purpose of facilitating
the performance by each Party of its respective obligations under this
Agreement. Without limiting the generality of the foregoing, each Party to this
Agreement: (i) shall make all filings and other submissions (if any) and give
all notices (if any) required to be made and given by such Party in connection
with the Contemplated Transactions; (ii) shall use commercially reasonable
efforts to lift any injunction prohibiting, or any other legal bar to, the
Contemplated Transactions; and (iii) shall use commercially reasonable efforts
to satisfy the conditions precedent to the consummation of this Agreement. The
Holders shall (a) use commercially reasonable efforts to cause to be taken all
actions necessary to consummate the Contemplated Transactions and (b) reasonably
cooperate with the Parties and provide the Parties with such assistance as may
be reasonably requested for the purpose of facilitating the performance by each
Party of its respective obligations under this Agreement and to enable the
Parties to continue to meet its obligations under this Agreement following the
Closing. Without limiting the generality of the foregoing, each Party and
Holder: (i) shall make all filings and other submissions (if any) and give all
notices (if any) required to be made and given by such Party or Holder in
connection with the Contemplated Transactions; (ii) shall use commercially
reasonable efforts to lift any injunction prohibiting, or any other legal bar
to, the Contemplated Transactions; and (iii) shall use commercially reasonable
efforts to satisfy the conditions precedent to the consummation of this
Agreement.

 

Article 4.    CONDITION TO THE OBLIGATIONS OF THE PARTIES

 

4.1              Condition Precedent of the Public Funds.

 

The obligations of each of the Public Funds under this Agreement to (i)
subscribe for newly issued Common Shares and (ii) make further payments to
Immunic’s capital reserves is subject to the condition precedent (aufschiebende
Bedingung) that their respective investment committee has approved the
respective commitment. Each of the Public Funds undertakes to notify the Company
at least in electronic form by February 14, 2019 whether the condition precedent
with respect to their investment committee has occurred (“Notification I”).

 

4.2              Condition Subsequent.

 

This Agreement is subject to the condition subsequent (auflösende Bedingung)
that the Management Board of Immunic has notified Dr. Jörg Neermann
(jneermann@lspvc.com) as representative of the other Parties in electronic form
(“Notification II”) that the closing of the Exchange Agreement has not occurred
by June 30, 2019 (the “Longstop Date”).

 

4.3              Legal Consequences.

 

(a)               In case either (i) the Notification I has not been issued in
time or (ii) the committee has rejected the respective Public Fund’s commitment,
the respective condition precedent shall be deemed not to be satisfied. In
either such case the other Investors will use their reasonable efforts to take
over such Public Fund’s commitment inter se.



 9 

 

(b)               In case the Notification II has been received with an
effective date after the Longstop Date, this Agreement shall be of no further
force or effect and all rights and obligations of the Parties under this
Agreement shall cease to exist and any and all actions hereunder shall be
unwound, including (without being limited to) any and all payments or
contributions rendered by the Subscribers shall be returned by Immunic to the
respective Subscribers, insofar as legally permissible; provided, however, that
(i) this Section 4.3, Section 5.6, and Section 5.11 shall survive and shall
remain in full force and effect. In this case, the Parties shall use
commercially reasonable efforts to cause to be taken all actions necessary to
consummate the unwinding. Without limiting the generality of the foregoing, each
Party to this Agreement shall make all filings and other submissions (if any)
and give all notices (if any) required to be made and given by such Party in
connection with such unwinding.

 

Article 5.    MISCELLANEOUS PROVISIONS

 

5.1              Taxes.

 

(a)               The Company has duly, timely and completely filed in
accordance with the applicable laws (taking into consideration extensions of
time allowed by the competent Tax authorities) all returns, reports, forms,
schedules, notices and any other document or information requested to be filed
by the Company for Taxes (“Tax Return”) and procured that such Tax Returns are
correct and complete in all respects; whereas “Tax” or “Taxes” shall mean any
public imposition, including but not limited to any federal, state or local
taxes (Steuern), duties (Abgaben), public contributions (Beiträge, Gebühren),
customs (Zölle), excise (Verbrauchssteuern), any other imposition within the
meaning of section 3 para. 1 to 3 of the German Tax Code (Abgabenordnung),
together with any interest, penalty or other kind of addition thereon and
incidental payments related thereto including but not limited to any ancillary
charges (steuerliche Nebenleistungen) within the meaning of section 3 para. 4 of
the German Tax Code (Abgabenordnung), social security contributions
(Sozialversicherungsbeiträge), investment grants and subsidies
(Investitionszuschüsse und -zulagen) (in each case, including equivalent
impositions or duties under the laws of any other jurisdiction and irrespective
of whether (i) owed as a primary liability (Steuerschuld) or as a secondary
liability (Haftungsschuld) or (ii) assessed, to be withheld or payable by law;

 

(b)               The Company has in all respects withheld and paid all Taxes
required to have been withheld and paid in connection with any amounts due, owed
or payable; or has adequately provided for such Taxes in Immunic’s audited
consolidated balance sheets at December 31, 2017 (the “Annual Financial
Statement”);

 

(c)               All tax liabilities whether actual, deferred, contingent or
disputed, of the Company (i) measured by reference to income, profits or gains
earned, accrued or received for the period covered by the Annual Financial
Statement or (ii) arising in respect of an event, transaction or other
circumstance occurring or arising or deemed to occur or arise for the period
covered by Annual Financial Statement (whether wholly or partly), are fully
provided for or (as appropriate) disclosed in Annual Financial Statement;



 10 

 

(d)               The Company is in compliance with all terms, conditions and
formalities necessary for the continuance of any Tax exemption, Tax credit, Tax
incentive, Tax refund, Tax loss utilization or other Tax reduction agreement or
order available under any applicable law;

 

(e)               The Company is not involved in any dispute in relation to
Taxes with any Tax authority and there are no audits, examinations,
investigations, proposed or asserted claims or other actions pending against or
with respect to the assets of the Company;

 

(f)                The Company is in possession of all Tax records and
information to be maintained by it, so as to be able to file its Tax Returns and
to reasonably defend positions taken in Tax Returns filed as of the date hereof;

 

(g)               The Company has its seat in Germany;

 

(h)               No Taxes are triggered on the level of the Company by any
financing measures, including but not limited to convertible loans, equity
contribution, and/or debt to equity swaps.

 

5.2              Expenses.

 

All fees and expenses incurred in connection with this Agreement and the
Contemplated Transactions shall be paid by the Party or a Holder incurring such
expenses, whether or not the Transaction is consummated.

 

5.3              Amendment.

 

This Agreement may be amended with the approval of the respective Boards of
Directors of Immunic and Vital and the approval by a simple majority of the
Holders at any time (whether before or after obtaining the Required Vital
Stockholder Vote); provided, however, that (a) no representation, warranty or
covenant in this Agreement with respect to a Holder may be amended unless such
amendment applies to all Holders in the same fashion and the Parties obtain the
approval of such amendment from the Holders who own a majority of the then
outstanding Immunic Shares, and (b) after obtaining the Required Vital
Stockholder Vote, no amendment shall be made, which by applicable Legal
Requirement requires further approval of the Vital Stockholders, without the
further approval of the Vital Stockholders. Subject to the foregoing, this
Agreement may not be amended.

 

5.4              Waiver.

 

(a)               No failure on the part of any Party or Holder to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of any Party or Holder in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver of such power, right, privilege or
remedy; and no single or partial exercise of any such power, right, privilege or
remedy shall preclude any other or further exercise thereof or of any other
power, right, privilege or remedy.

 

(b)               No Party or Holder shall be deemed to have waived any claim
arising out of this Agreement, or any power, right, privilege or remedy under
this Agreement, unless the waiver of such claim, power, right, privilege or
remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such Party or Holder; and any such waiver shall not be
applicable or have any effect except in the specific instance in which it is
given.



 11 

 

5.5              Entire Agreement; Counterparts; Exchanges by Facsimile.

 

This Agreement and the other agreements referred to in this Agreement constitute
the entire agreement and supersede all prior agreements and understandings, both
written and oral, among or between any of the Parties and the Holders with
respect to the subject matter hereof and thereof but, for the avoidance of
doubt, except for the supplement agreement in the form as attached hereto as
Exhibit 1.4-1. This Agreement may be executed in several counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same instrument. The exchange of a fully executed Agreement (in counterparts or
otherwise) by all Parties and Holders by facsimile or electronic transmission in
.PDF format shall be sufficient to bind the Parties and the Holders to the terms
and conditions of this Agreement.

 

5.6              Applicable Law; Jurisdiction.

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the Federal Republic of Germany, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws. In any action or suit
between any of the Parties and/or the Holders arising out of or relating to this
Agreement or any of the Contemplated Transactions each of the Parties and the
Holders irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the courts located in Munich (Landgericht München I).

 

5.7              Assignability.

 

This Agreement shall be binding upon, and shall be enforceable by and inure
solely to the benefit of, the Parties hereto, the Holders and their respective
successors and assigns; provided, however, that neither this Agreement nor any
of a Party’s or Holder’s rights or obligations hereunder may be assigned or
delegated by such Party or Holder (as applicable) without the prior written
consent of the Parties, and any attempted assignment or delegation of this
Agreement or any of such rights or obligations by such Party or Holder without
the Parties’ prior written consents shall be void and of no effect.

 

5.8              Own Right to Claim for Vital.

 

Vital shall have an own right to claim (eigenes Forderungsrecht) from each of
the Subscribers to perform its duties and meet its obligations, in particular to
make the payments to Immunic as set forth herein, and shall have the right to
enforce specific performance directly in accordance with Section 328 German
Civil Code (Vertrag zugunsten Dritter im Sinne von § 328 BGB) to the sole
benefit of Immunic to the extent it may deem such enforcement necessary or
advisable.

 

5.9              Notices.

 

Any notice or other communication required or permitted to be delivered to any
Party and Holder under this Agreement shall be in writing and shall be deemed
properly delivered, given and received when delivered by hand, by registered
mail, by courier or express delivery service, electronic mail, or by facsimile
to the address, electronic mail address, or facsimile telephone number set forth
beneath the name of such party as listed in Exhibit 5.9 (or to such other
address, electronic mail address, or facsimile telephone number as such party
has specified in a written notice given to the other parties hereto)



 12 

 

5.10          Severability.

 

Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions of this Agreement or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction. If a final judgment of a court of competent jurisdiction
declares that any term or provision of this Agreement is invalid or
unenforceable, the Parties and the Holders hereto agree that the court making
such determination will have the power to limit such term or provision, to
delete specific words or phrases or to replace such term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be valid and enforceable as so modified. In the event such
court does not exercise the power granted to it in the prior sentence, the
Parties and the Holders hereto agree to replace such invalid or unenforceable
term or provision with a valid and enforceable term or provision that will
achieve, to the extent possible, the economic, business and other purposes of
such invalid or unenforceable term or provision.

 

5.11          Other Remedies; Specific Performance.

 

Except as otherwise provided herein, any and all remedies herein expressly
conferred upon a Party or Holder will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
Party or Holder, and the exercise by a Party or Holder of any one remedy will
not preclude the exercise of any other remedy. The Parties and the Holders
hereto agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties and the Holders shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any court of the United States or any state having
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity, and each of the Parties and the Holders hereto
waives any bond, surety or other security that might be required of any other
Party or Holder with respect thereto.

 

5.12          Construction.

 

(a)               For purposes of this Agreement, whenever the context requires
the singular number shall include the plural, and vice versa; the masculine
gender shall include the feminine and neuter genders; the feminine gender shall
include the masculine and neuter genders; and the neuter gender shall include
masculine and feminine genders.



 13 

 

(b)               The Parties and the Holders hereto agree that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting Party shall not be applied in the construction or interpretation of
this Agreement.

 

(c)               As used in this Agreement, the words “include” and “including”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”

 

(d)               Except as otherwise indicated, all references in this
Agreement to “Sections,” “Articles,” “Exhibits” and “Schedules” are intended to
refer to Sections or Articles of this Agreement and Exhibits and Schedules to
this Agreement, respectively.

 

(e)               The bold-faced headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

[Remainder of page intentionally left blank]

 

 

 

 



 14 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

 

  Immunic AG       By:  /s/Michael Singer   Name:  Michael Singer   Title:  by
virtue of power of attorney (for the CEO)          Immunic AG       By: 
/s/Michael Singer   Name:  Michael Singer   Title:  by virtue of power of
attorney      (for the Chairman of the Supervisory Board)          Dr. Manfred
Gröppel       By:  /s/Thomas Strassner   Name:  Thomas Strassner   Title:  by
virtue of power of attorney          Dr. med Rolf Andreas Mühler       By: 
/s/Thomas Strassner   Name:  Thomas Strassner   Title:  by virtue of power of
attorney          Dr. Daniel Vitt       By:  /s/Thomas Strassner   Name:  Thomas
Strassner   Title:  by virtue of power of attorney          Dr. Hella Kohlhof,
née Herberger       By:  /s/Thomas Strassner   Name:  Thomas Strassner   Title: 
by virtue of power of attorney          Listrax UG       By:  /s/Thomas
Strassner   Name:  Thomas Strassner   Title:  by virtue of power of attorney

 

[Signature Page to Subscription Agreement]

 



  Gröppel Investments UG       By:  /s/Thomas Strassner   Name:  Thomas
Strassner   Title:  by virtue of power of attorney          Constanze
Investments UG       By:  /s/Thomas Strassner   Name:  Thomas Strassner  
Title:  by virtue of power of attorney          Xanomed UG       By:  /s/Thomas
Strassner   Name:  Thomas Strassner   Title:  by virtue of power of attorney  
       LSP V Coöperatieve U.A.       By:  /s/Thomas Strassner   Name:  Thomas
Strassner   Title:  by virtue of power of attorney          Dr. Gerhard Ries    
  By:  /s/Thomas Strassner   Name:  Thomas Strassner   Title:  by virtue of
power of attorney          Gabriel Eckenstein       By:  /s/Thomas Strassner  
Name:  Thomas Strassner   Title:  by virtue of power of attorney         
Eckenstein-Geigy-Stiftung       By:  /s/Thomas Strassner   Name:  Thomas
Strassner   Title:  by virtue of power of attorney          Bayern Kapital
Innovationsfonds GmbH & Co. KG       By:  /s/Thomas Strassner   Name:  Thomas
Strassner   Title:  by virtue of power of attorney       

 

[Signature Page to Subscription Agreement]

 



  Wachstumsfonds Bayern GmbH & Co. KG       By:  /s/Thomas Strassner   Name: 
Thomas Strassner   Title:  by virtue of power of attorney          High-Tech
Gründerfonds II GmbH & Co. KG       By:  /s/Thomas Strassner   Name:  Thomas
Strassner   Title:  by virtue of power of attorney          IBG
Risikokapitalfonds II GmbH & Co. KG       By:  /s/Thomas Strassner   Name: 
Thomas Strassner   Title:  by virtue of power of attorney          Fund+ N.V.  
    By:  /s/Thomas Strassner   Name:  Thomas Strassner   Title:  by virtue of
power of attorney          Global Life Bioventure V S.à r.l.       By: 
/s/Thomas Strassner   Name:  Thomas Strassner   Title:  by virtue of power of
attorney

 



[Signature Page to Subscription Agreement]

 

EXHIBIT B

 

CERTAIN DEFINITIONS

 

For purposes of the Agreement (including this Exhibit B):

 

“Agreement” has the meaning set forth in the Preamble.

 

“Closing” has the meaning set forth in the Recitals.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Consent” means any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Authorization).

 

“Contemplated Transactions” means the Transaction, the Reverse Split, the
Immunic Pre-Closing Financing, and the other transactions and actions
contemplated by the Agreement.

 

“Contract” shall, with respect to any Person, mean any written agreement,
contract, subcontract, lease (whether real or personal property), mortgage,
understanding, arrangement, instrument, note, option, warranty, purchase order,
license, sublicense, insurance policy, benefit plan or legally binding
commitment or undertaking of any nature to which such Person is a party or by
which such Person or any of its assets are bound or affected under applicable
law.

 

“Effect” means any effect, change, event, circumstance, or development.

 

“Entity” means any corporation (including any non-profit corporation),
partnership (including any general partnership, limited partnership or limited
liability partnership), joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
firm, society or other enterprise, association, organization or entity, and each
of its successors.

 

“Governmental Authorization” means any: (a) permit, license, certificate,
franchise, permission, variance, exceptions, orders, clearance, registration,
qualification or authorization issued, granted, given or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement; or (b) right under any Contract with any Governmental Body.

 

“Governmental Body” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; (c)
governmental or quasi-governmental body of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, ministry, fund, foundation, center, organization, unit, body or Entity
and any court or other tribunal, and for the avoidance of doubt, any Tax
authority); or (d) self-regulatory organization (including Nasdaq and the
Financial Industry Regulatory Authority).

 

“Holder” has the meaning set forth in the Preamble.



 

 

“Immunic” has the meaning set forth in the Preamble.

 

“Immunic Affiliate” means any Person that is (or at any relevant time was) under
common control with Immunic within the meaning of Sections 414(b), (c), (m) and
(o) of the Code, and the regulations issued thereunder.

 

“Immunic Board of Directors” has the meaning set forth in the Recitals.

 

“Immunic Shares” means the Common Shares and the Preferred Shares, including the
Immunic Pre-Closing Financing Shares.

 

“Immunic Common Shares” has the meaning set forth in the Recitals.

 

“Immunic Pre-Closing Financing” means an acquisition of Immunic Common Shares to
be consummated prior to the Closing by the Holders pursuant to the Subscription
Agreement with gross proceeds of at least Thirty Million Dollars ($30,000,000).

 

“Legal Requirement” means any federal, state, foreign, material local or
municipal or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body.

 

“Nasdaq” means The Nasdaq Stock Market.

 

“Person” means any individual, Entity or Governmental Body.

 

“Public Funds” means BKI, WFB, HTGF and IBG.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subscription Agreement” has the meaning set forth in the Recitals.

 

“Tax” has the meaning set forth in Section 5.1 (a).

 

“Tax Return” has the meaning set forth in Section 5.1 (a).

 

“Transaction” has the meaning set forth in the Recitals.

 

 

 



--------------------------------------------------------------------------------

